Citation Nr: 0810228	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  04-14 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a thoracic spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & her husband


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from November 1979 to November 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the veteran's claims 
of service connection for hypertension, disabilities of the 
cervical, thoracic, and lumbar spines, a left elbow 
disability, a left shoulder disability, a right shoulder 
disability, a skin rash, a left eye disability, a right eye 
disability, and gastroesophageal reflux disease (GERD).  The 
veteran disagreed with this decision in July 2003.  She 
perfected a timely appeal in March 2004 and requested a 
Travel Board hearing which was held at the RO in April 2006.

In statements made on the record at her April 2006 Travel 
Board hearing, the veteran withdrew her claims of service 
connection for a left elbow disability, a left shoulder 
disability, a right shoulder disability, a skin rash, a left 
eye disability, a right eye disability, and GERD.  See 
38 C.F.R. § 20.204(b)(1).

In June 2006, the Board remanded the veteran's claims to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.

In an October 2007 rating decision, the RO granted the 
veteran's claim of service connection for a lumbar spine 
disability (which it characterized as degenerative disc 
disease, L4-5, with osteoarthritis of the lumbar spine), 
assigning a 40 percent rating effective October 23, 2002.  
This decision was issued to the veteran and her service 
representative in January 2008.  There is no subsequent 
correspondence from the veteran or her service representative 
expressing disagreement with the rating or effective date 
assigned.  Accordingly, an issue relating to a lumbar spine 
disability is no longer in appellate status.  See Grantham v. 
Brown, 114 F .3d 1156 (1997).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's service connection claims for 
hypertension, a cervical spine disability, and for a thoracic 
spine disability has been obtained.

2.  The veteran's currently diagnosed hypertension and 
cervical spine disability are not related to active service.

3.  The veteran's currently diagnosed thoracic spine 
disability is considered a congenital or developmental defect 
and is not related to active service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred during active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2007).

2.  A cervical spine disability was not incurred during 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).

3.  A thoracic spine disability was not incurred during 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.9 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In an October 2002 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
her claims, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the veteran to submit medical evidence, 
statements from persons who knew the veteran and had 
knowledge of her disabilities during service, and noted other 
types of evidence the veteran could submit in support of her 
claims.  The veteran was informed of when and where to send 
the evidence.  After consideration of the contents of this 
letter, the Board finds that VA has substantially satisfied 
the requirement that the veteran be advised to submit any 
additional information in support of her claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Pursuant to the Board's June 2006 remand, additional notice 
of the five elements of a service-connection claim was 
provided in June 2006 and January 2008, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that VA met its duty to notify the veteran of 
her rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
October 2002 letter was issued to the veteran and her service 
representative prior to the March 2003 rating decision which 
denied the benefits sought on appeal; thus, this notice was 
timely.  Since the veteran's service connection claims for 
hypertension, a cervical spine disability, and for a thoracic 
spine disability are being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
veteran.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording her the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file.  Pursuant to 
the Board's June 2006 remand, the RO provided the veteran 
with VA examinations to determine the nature and etiology of 
her hypertension, cervical spine disability, and thoracic 
spine disability.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

The veteran contends that she incurred hypertension, a 
cervical spine disability, and a thoracic spine disability 
during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Where a veteran served ninety days or more during a period of 
war or after December 1, 1946, and certain chronic diseases, 
including hypertension, become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that she denied any relevant medical history at her 
enlistment physical examination in August 1979.  Clinical 
evaluation was completely normal.

In April 1981, the veteran complained of low back pain and 
gradual onset of bilateral shoulder pain radiating 
occasionally down her arms.  X-rays showed cervical syndrome.  
Objective examination showed slight left thoracic scoliosis, 
a very flat thoracic area, tenderness to palpation at the 
interspaces of T12-L2 vertebra, and tenderness to palpation 
in the paravertebral muscles, low cervical, and mid to upper 
thoracic area.  The assessment was bilateral musculoskeletal 
pain in the cervical and thoracic area and scoliosis.

In March 1982, the veteran complained of low back pain that 
worsened on lifting, bending, or extensive running or 
walking.  Objective examination showed tenderness to 
palpation of the vertebral spine and paraspinous muscle 
spasm.  The assessment was lumbar muscle strain.

In May 1982, the veteran complained of low back pain after 
pulling a muscle in her back while lifting weights.  
Objective examination showed decreased range of motion.  The 
assessment was low back pain with paraspinous muscle spasm.

In August 1982, the veteran complained of recurrent low back 
pain due to heavy lifting.  Objective examination showed good 
standing posture, sitting slouched, flexion and extension 
were 50 percent of normal, and no significant palpable 
tenderness.  X-rays of the lumbar spine were negative.  The 
assessment was resolving low back strain with limited 
mobility.

The veteran reported a history of recurrent back pain at her 
separation physical examination in September 1982.  The in-
service examiner stated that this referred to occasional back 
pain.  Clinical evaluation was completely normal.

The post-service medical evidence shows that the veteran went 
to the emergency room in June 2000 complaining of weakness in 
her left side and left upper extremity and left-sided facial 
drooping.  Her medical history included hypertension.  
Physical examination showed blood pressure of 143/98 on 
admission.  The impressions included a history of 
longstanding hypertension.

On private outpatient treatment in July 2000, objective 
examination showed blood pressure of 136/80.  The impressions 
included hypertension.  Following private outpatient 
treatment in September 2001, the impressions included 
hypertension.

On private outpatient treatment in June 2002, the veteran 
complained of two weeks of insidious onset mid-back pain 
which was positional and exacerbated by sitting "in a lazy 
boy chair."  She denied any recent history of trauma.  
Physical examination showed blood pressure of 150/100, an 
essentially negative orthopedic evaluation, right paralumbar 
spasms, and a minimally decreased range of motion in the 
dorso-lumbar spine.  The diagnosis was lumbalgia.

A review of private outpatient treatment records from U.N., 
M.D., shows that the veteran was treated for hypertension 
between 2003 and 2006.  In a March 2006 letter, Dr. U.N. 
stated that the veteran had been her patient for several 
years and suffered from chronic hypertension and back pain.

Private x-rays of the veteran's thoracic spine in May 2006 
were unremarkable.

On private computerized tomography (CT) scan of the veteran's 
neck in July 2006, degenerative changes of fairly prominent 
cervical spondylosis of the upper cervical spine were noted.

In a September 2006 letter, H.P., M.D., stated that the 
veteran continued to be treated for hypertension "which she 
has had for over the past twenty-four years."  Dr. H.P. 
stated that the veteran's service medical records "indicate 
a prior condition of hypertension."

On VA spine examination in May 2007, the veteran complained 
of severe neck pain, constant thoracic spine pain, and pain 
in her low back that occurred intermittently after prolonged 
sitting.  She reported a history of back pain that started 
while she was in basic training during active service.  The 
VA examiner reviewed the veteran's claims file, including her 
service medical records, and noted that there was no 
pathology for the thoracic spine other than scoliosis and 
there was no record of any chronic cervical spine injury 
during or after active service.  The veteran denied any 
flare-ups of back pain.  Physical examination showed no 
objective abnormalities of the cervical or thoracic 
sacrospinalis except for pain on motion and tenderness to 
palpation, no abnormal gait, normal posture and head 
position, no abnormal spinal curvatures, full strength in all 
muscles, normal sensation in all extremities, and no cervical 
or thoracic spine ankylosis.  Range of motion testing of the 
cervical spine showed flexion to 20 degrees actively and 
passively (with normal being 45 degrees), extension to 
20 degrees actively and passively (with normal being 
45 degrees), lateral bending to 15 degrees in each direction 
actively and passively (with normal being 45 degrees), and 
rotation to 40 degrees in each direction actively and 
passively (with normal being 80 degrees).  There was no 
additional limitation of motion due to pain, fatigue, 
weakness, lack of endurance, or incoordination following 
repetitive use.  X-rays of the thoracic spine showed 
levoscoliosis of the low thoracic spine and an otherwise 
normal thoracic spine.  X-rays of the cervical spine showed 
disc disease at C3-C4 and C5-C6 associated with 
osteoarthritis and reversed curvature at C3-C4.  The VA 
examiner determined that the veteran's thoracic scoliosis was 
less likely than not related to active service because this 
was a congenital or development defect that was unrelated to 
active service.  The VA examiner also determined that the 
veteran's disc disease at C3-C4 and C5-C6 associated with 
osteoarthritis was less likely than not related to active 
service because there was no chronic disability noted in the 
claims file which would support the cervical spine condition.  
The diagnoses included disc disease at C3-C4 and C5-C6 
associated with osteoarthritis and thoracic scoliosis.  

On VA hypertension examination in May 2007, the veteran 
complained of high blood pressure since active service.  The 
VA examiner reviewed the veteran's claims file, including her 
service medical records.  Physical examination showed blood 
pressure of 138/100, 138/96, and 140/100.  The VA examiner 
determined that the veteran's hypertension was less likely 
than not related to active service because a review of the 
claims file showed no diagnosis and treatment for 
hypertension during active service or within the first post-
service year.  The diagnosis was hypertension.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
hypertension.  As the VA examiner noted in May 2007, there is 
no evidence of a diagnosis of or treatment for hypertension 
during active service or within the first post-service year.  
Thus, the chronic disease presumptions normally available for 
hypertension are not applicable.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  It appears that 
the veteran was first treated for hypertension in June 2000, 
or nearly 18 years after service separation in November 1982.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The post-service medical evidence shows continuing treatment 
for hypertension; however, as the VA examiner determined in 
May 2007, the veteran's currently diagnosed hypertension is 
less likely than not related to active service because she 
was not treated for hypertension during active service or 
within the first post-service year.

The Board notes that Dr. H.P. concluded in September 2006 
that the veteran's service medical records "indicate a prior 
condition of hypertension."  It appears that Dr. H.P. based 
his September 2006 opinion solely on the history provided by 
the veteran which is not supported by the record.  For 
example, the veteran's report of in-service treatment for 
hypertension is not supported by a review of her service 
medical records.  Thus, it is clear that the September 2006 
opinion is merely a recitation of the veteran's own 
contention; there is no indication that the examiner was 
rendering a medical opinion as to the date of onset based on 
the clinical or objective evidence.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).

Additional evidence in support of the veteran's service 
connection claim for hypertension is her own lay assertions 
and April 2006 Travel Board hearing testimony.  As a lay 
person, the veteran is not competent to opine on medical 
matters such as the etiology of medical disorders.  The 
record does not show, nor does the veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of service connection for a 
cervical spine disability.  Although the veteran was treated 
on one occasion during active service for complaints of 
musculoskeletal pain in her cervical spine, this condition 
was resolved by the time of her separation physical 
examination.  Further, the veteran's service medical records 
show no diagnosis of or treatment for a cervical spine 
disability at any time during active service.  Following 
service separation, it appears that cervical spine problems 
were first noted in July 2006, or nearly 24 years after 
service separation, when a CT scan of the veteran's neck 
revealed degenerative changes of fairly prominent cervical 
spondylosis of the upper cervical spine.  As the VA examiner 
noted in May 2007, there is no evidence of post-service 
chronic disability in the objective medical evidence of 
record which supports service connection for a cervical spine 
disability.

Additional evidence in support of the veteran's service 
connection claim for a cervical spine disability is her own 
lay assertions and April 2006 Travel Board hearing testimony; 
however, as noted above, the veteran's lay statements are 
entitled to no probative value.  

The Board further finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a thoracic spine disability.  The veteran's service 
medical records show that, although she was treated for 
musculoskeletal pain in the thoracic area in April 1981, this 
condition was resolved by the time of her separation physical 
examination.  Following service separation in November 1982, 
there is no medical evidence of any post-service treatment 
thoracic spine disability until her most recent VA 
examination in May 2007.  The VA examiner determined in May 
2007 that the veteran's thoracic scoliosis was less likely 
than not related to active service because this was a 
congenital or development defect that was unrelated to active 
service.  In this regard, the Board observes that congenital 
or developmental defects such as the veteran's thoracic 
scoliosis are not considered diseases or injuries within the 
meaning of VA laws and regulations.  See 38 C.F.R. § 4.9 
(2007).  Accordingly, service connection for a thoracic spine 
disability is not warranted.    

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a thoracic spine 
disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


